Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2. 	This Office Action is taken in response to Applicants’ Amendments and Remarks filed on 12/16/2021 regarding application 16/943,680 filed on 7/30/2020.  
 	Claims 1, 4-11, and 14-21 are pending for consideration.

3.				Response to Amendments and Remarks 
	Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below.
	(1) In response to the amendments and remarks, an updated claim analysis has been made. Refer to the corresponding sections of the following Office Action for details.

4.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 4-11, and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US Patent Application Publication 2004/0205377, .
As to claim 1, Nakamura teaches A method, comprising: 
receiving a specification of content to be restored to a target storage from a data source [… Memory 10 is divided into a plurality of running status storage areas respectively corresponding to the processing nodes 1. On receiving the checkpointing data from each processing node, the job manager 8 stores it in the running status storage area of the processing node (¶ 0058); If the checkpointing method is used in a fault recovery process, the fault recovery manager 9 reads checkpointing data from the memory 10 and forwards the data onto the communication channel 3. In the processing node where its application program 4 is interrupted, the program execution manager 7 receives the transmitted checkpointing data and restores data using the received data and attempts to recover from failure by restarting its application program. In this case, the interruption and the reboot of the application program 4 of a processing node are performed according to the program startup configuration established by the configuration data of the processing node as previously described (¶ 0073); The fault tolerant computing system of claim 26, wherein said program startup configuration data includes parameters indicating (a) interruption and reboot of an application program by suspending the CPU while holding contents of main memory, (b) interruption and reboot of an application program by saving contents of the main and virtual memories on a hard disk, suspending operating system and restoring the saved memory contents when operating system is restarted … (claim 30)]; wherein the content to be restored includes a plurality of directories having an hierarchical order [this limitation is taught by Ramakrishnan -- directory system, figure 1, 13, and file system cache, figure 2, 16; FIG. 1 depicts a functional block diagram of a computer system useful in understanding the invention. With reference to FIG. 1, the computer system includes one or more application programs 10A through 10N (generally identified by reference number 10) which, under control of an operator (not shown), operate on information maintained by a file system 11. The file system 11 maintains information used by an application program 10 in the form of processor files, generally identified by reference numeral 12, organized in a hierarchical tree-structured directory system 13. The directory system 13 in the file system 11 is maintained and managed by a file system manager 15, which receives requests from application programs 10 for performing access or control operations on processor files 12 … (c5 L59 to c6 L15);
Eda also teaches this limitation – as shown in figures 3, 7, and 9; A processor may identify a first directory in the UFO storage system. The first directory may include one or more subdirectories in one or more levels under the first directory. The one or more subdirectories may include a second directory that has includes one or more objects. The first directory may be associated with a first inode, and the second directory may be associated with a second inode. The processor may perform a stat call on the second directory to determine metadata attributes for the one or more objects that are stored in the second directory. The metadata attributes for the one or more objects may be stored in the second inode. The processor may add the metadata attributes for the one or more objects to the first inode (abstract); In some embodiments, the UFO storage a file hierarchy that includes directories and subdirectories, as with traditional file system storage … (¶ 0030)];
determining task units to be performed to restore the specified content, wherein each task unit of the task units is associated with a corresponding assigned weight value [Fault tolerant computing systems are known in the computer technology to cope with a system error. Usually, the fault tolerant computing system is one in which a plurality of identical modules are connected to a common bus. All applications are divided into a number of tasks of suitable size and each module is assigned the same tasks. All the tasks are simultaneously executed by the modules. Through the common bus, each module reads the result of the execution performed by other modules to which the same tasks are assigned and takes a majority decision for masking a system error of any of these modules (¶ 0004); where, DH represents the degree of difference in hardware configuration between the nodes X and Y, Ds representing the degree of difference in software configuration between the nodes X and Y, DG representing the degree of difference in external device configuration between the nodes X and Y, and DK representing the degree of difference in program startup configuration between the nodes X and Y, and a, b, c, d are weighting variables. If the weighting variables a, b, c, d are of equal value, fairness could be guaranteed for the respective configurations, and if a greater value is used for the weighting variable of a given configuration, the degree of difference of the given configuration could be emphasized. These weighting variables are determined by experiments and analysis of computer resource usage … (¶ 0045-0053)]; and 
based on the corresponding assigned weight values, distributing the task units to a plurality of different task groups that are processed in parallel with each other to concurrently perform at least a portion of the distributed task units [as shown in figure 1, where the plurality of processing nodes (1) are the corresponding task groups; Fault tolerant computing systems are known in the computer technology to cope with a system error. Usually, the fault tolerant computing system is one in which a plurality of identical modules are connected to a common bus. All applications are divided into a number of tasks of suitable size and each module is assigned the same tasks. All the tasks are simultaneously executed by the modules. Through the common bus, each module reads the result of the execution performed by other modules to which the same tasks are assigned and takes a majority decision for masking a system error of any of these modules (¶ 0004); where, DH represents the degree of difference in hardware configuration between the nodes X and Y, Ds representing the degree of difference in software configuration between the nodes X and Y, DG representing the degree of difference in external device configuration between the nodes X and Y, and DK representing the degree of difference in program startup configuration between the nodes X and Y, and a, b, c, d are weighting variables. If the weighting variables a, b, c, d are of equal value, fairness could be guaranteed for the respective configurations, and if a greater value is used for the weighting variable of a given configuration, the degree of difference of the given configuration could be emphasized. These weighting variables are determined by experiments and analysis of computer resource usage … (¶ 0045-0053)]; and 
processing the plurality of different task groups in parallel [as shown in figure 1, where the plurality of processing nodes (1) are the corresponding task groups; Fault tolerant computing systems are known in the computer technology to cope with a system error. Usually, the fault tolerant computing system is one in which a plurality of identical modules are connected to a common bus. All applications are divided into a number of tasks of suitable size and each module is assigned the same tasks. All the tasks are simultaneously executed by the modules. Through the common bus, each module reads the result of the execution performed by other modules to which the same tasks are assigned and takes a majority decision for masking a system error of any of these modules (¶ 0004)], comprising: 
providing a first plurality of requests to create and populate the plurality of directories on the target storage [this limitation is taught by Ramakrishnan -- directory system, figure 1, 13, and file system cache, figure 2, 16; After obtaining an unused entry to create the new directory entry 25, file header entry 26 or file contents entry 27, the cache manager 20 proceeds to step 223, in which it determines whether the cache request requests creation of a new directory entry 25 (step 223) … (c22 L47-63)]; and 
providing a second plurality of requests to set at least one corresponding attribute for each directory of the plurality of directories in a reverse hierarchical order after the plurality of directories on the target storage has been created and populated [this limitation is taught by Ramakrishnan -- it is noted that the claim limitation recites “one or more requests,” “one or more attributes,” and “one or more directory,” thus the combination of “only one request, only one attribute, and only one directory” would suffice and read on the limitation; as shown in figures 1 and 2; … Upon 
Eda also teaches this limitation, and more expressively teaches setting attributes in each directory in a reverse order – A processor may identify a first directory in the UFO The first directory may include one or more subdirectories in one or more levels under the first directory. The one or more subdirectories may include a second directory that has includes one or more objects. The first directory may be associated with a first inode, and the second directory may be associated with a second inode. The processor may perform a stat call on the second directory to determine metadata attributes for the one or more objects that are stored in the second directory. The metadata attributes for the one or more objects may be stored in the second inode. The processor may add the metadata attributes for the one or more objects to the first inode (abstract); In some optional embodiments of the present disclosure, the processor may determine that a first object that is stored in the second directory has been modified. The processor may determine updated metadata attributes for the first object. The processor may update the second inode with the updated metadata attributes. The processor may also pass the updated metadata attributes for the first object to the first directory, and update the metadata attributes for the first object in the first inode (¶ 0011); In some embodiments, a computer system may use a new application programming interface (API) call to perform a recursive stat (e.g., bottom-up) operation to generate the complete detail listing for a directory (even from inner directory layers). Using the proposed API call, the computer system performs a local stat call at each lower directory (e.g., starting with the leaf directories) to retrieve stat details found in the lower directory's extended directory inode. The computer system then passes the stat details of the lower directories to the upper (e.g., parent) directory layer. At the parent directory layer, details of one or more child directories are accumulated in the extended directory inode for the parent directory … The computer system continues to recursively populate extended directory inodes for each directory in the UFO storage system with the stat details of all child directories until it reaches the object store layer (e.g., the topmost layer) … (¶ 0038); … The computer system may start with leaf directories as part of a recursive operation to populate extended inodes from the bottom level towards the top. This may allow the extended inodes to be generated with the fewest number of stat calls because each directory will only have a stat call performed once … (¶ 0054-0055); In some embodiments, a computer system may generate the extended directory inodes 312-318 using a recursive stat call. The computer system may identify bottom level (e.g., leaf) directories. The computer system may then perform a local stat call of the bottom level directories to retrieve the stat details stored in their inodes … The computer system may repeat the passing and aggregating of metadata attributes for each level until the inode for the root directory is populated with metadata attributes for all objects in the file system (¶ 0070)] comprising: 
determining whether a complete directory path to a directory of the plurality of directories has been created at the target storage [this limitation is taught by Ramakrishnan -- as shown in figures 1 and 2; … In what follows, when referring to requests by the processor to perform actions on the files in secondary storage, the phrase "access request" will be used when referring to requests that read from existing files, or write to new files; whereas the term "control request" will be used when referring to requests that use the file header, for example, open, close, create, delete, or modifying a file header (c1 L51-59); Typically, the files on a secondary storage device are indexed by two special files, the beginning of which can be located at predetermined addresses on the secondary storage device. The first special file is an index file, which a root directory file (the use of the term "root" will be clarified below), which lists the symbolic names and file IDs of the files in the root directory of the secondary storage device (c1 L60-67); As noted above, the file system 11, and specifically, the file system manager 15, maintains the directory system 13 organized in a hierarchical structure. The directory system 13 includes a number of directories (generally identified by reference numeral 14) including, at the highest level, a root directory 14A. Each directory 14 at a level beneath the root level constitutes a subdirectory relative to a directory at the next level higher … (c6 L16-39); In a typical operation, the file system manager 15 initially receives a control request from an application program 10. If the request relates to a processor file 12, it includes a file identifier, including the name(s) of the series of directories 14(i,j) in the directory hierarchy defining a path from the root directory 14A to, and including, the directory 14 that contains the processor file 12 … (c12 L46-68); If the cache manager 20 determines that such a directory entry 25 exists (step 123), it then determines if the directory entry's directory file contents field 47 is storing the block of the directory file containing the file ID of the requested file (step 124) … (c14 L5-24)]; and 
in response to a determination that the complete directory path to the directory of the plurality of directories has not been created at the target storage: creating one or more directories of the complete directory path that has not been created; and storing attributes of the one or more created directories in persistent storage associated with the data source [this limitation is taught by Ramakrishnan -- as shown in figures 1 and 2; If, on the other hand, the cache manager 20 determines in step 123 that the cache store 21 does not contain a directory entry 25 for the last upon receipt of a cache request to create a new directory entry 25, file header entry 26 or file contents entry 27 (step 220), the cache manager 20 determines whether the appropriate unused entry list includes any unused entries (step 221) … (c22 L23-46); Eda also teaches this limitation – A processor may identify a first directory in the UFO storage system. The first directory may include one or more subdirectories in one or more levels under the first directory. The one or more subdirectories may include a second directory that has includes one or more objects. The first directory may be associated with a first inode, and the second directory may be associated with a second inode. The processor may perform a stat call on the second directory to determine metadata attributes for the one or more objects that are stored in the second directory. The metadata attributes for the one or more objects may be stored in the second inode. The processor may add the metadata attributes for the one or more objects to the first inode (abstract); In some optional embodiments of the present disclosure, the processor may determine that a first object that is stored in the second directory has been modified. The processor may determine updated metadata attributes for the first object. The processor may update the second inode with the updated metadata attributes. The processor may also pass the updated metadata attributes for the first object to the first directory, and update the metadata attributes for the first object in the first inode (¶ 0011)].

However, a plurality of directories having hierarchical order are well known and commonly used in the art.
For example, Ramakrishnan specifically teaches a plurality of directories having hierarchical order [directory system, figure 1, 13, and file system cache, figure 2, 16; FIG. 1 depicts a functional block diagram of a computer system useful in understanding the invention. With reference to FIG. 1, the computer system includes one or more application programs 10A through 10N (generally identified by reference number 10) which, under control of an operator (not shown), operate on information maintained by a file system 11. The file system 11 maintains information used by an application program 10 in the form of processor files, generally identified by reference numeral 12, organized in a hierarchical tree-structured directory system 13. The directory system 13 in the file system 11 is maintained and managed by a file system manager 15, which receives requests from application programs 10 for performing access or control operations on processor files 12 … (c5 L59 to c6 L15)].
Therefore, it would have been obvious for one of ordinary skills in the art prior to Applicant’s invention to include a file system with a plurality of directories having hierarchical order, as demonstrated by Ramakrishnan, and to incorporate it into the existing scheme disclosed by Nakamura, because Ramakrishnan teaches doing so reducing the time needed to locate and access a file in the file system [Since all files, including those files which contain the information of directories (directory files), are 
Also regarding claim 1, Nakamura in view of Ramakrishnan does not teach setting at least one corresponding attribute for each directory of the plurality of directories in a reverse hierarchical order.
However, Eda Specifically teaches setting at least one corresponding attribute for each directory of the plurality of directories in a reverse hierarchical order [A processor may identify a first directory in the UFO storage system. The first directory may include one or more subdirectories in one or more levels under the first directory. The one or more subdirectories may include a second directory that has includes one or more objects. The first directory may be associated with a first inode, and the second directory may be associated with a second inode. The processor may perform a stat call on the second directory to determine metadata attributes for the one or more objects that are stored in the second directory. The metadata attributes for the one or more objects may be stored in the second inode. The processor may add the metadata attributes for the one or more objects to the first inode (abstract); In some optional embodiments of the present disclosure, the processor may determine that a first object a recursive stat (e.g., bottom-up) operation to generate the complete detail listing for a directory (even from inner directory layers). Using the proposed API call, the computer system performs a local stat call at each lower directory (e.g., starting with the leaf directories) to retrieve stat details found in the lower directory's extended directory inode. The computer system then passes the stat details of the lower directories to the upper (e.g., parent) directory layer. At the parent directory layer, details of one or more child directories are accumulated in the extended directory inode for the parent directory … The computer system continues to recursively populate extended directory inodes for each directory in the UFO storage system with the stat details of all child directories until it reaches the object store layer (e.g., the topmost layer) … (¶ 0038); … The computer system may start with leaf directories as part of a recursive operation to populate extended inodes from the bottom level towards the top. This may allow the extended inodes to be generated with the fewest number of stat calls because each directory will only have a stat call performed once … (¶ 0054-0055); In some embodiments, a computer system may generate the extended directory inodes 312-318 using a recursive stat call. The computer system may identify bottom level (e.g., leaf) directories. The computer system may then perform a local stat call of the bottom level until the inode for the root directory is populated with metadata attributes for all objects in the file system (¶ 0070)].
Therefore, it would have been obvious for one of ordinary skills in the art prior to Applicant’s invention to set at least one corresponding attribute for each directory of the plurality of directories in a reverse hierarchical order, as demonstrated by Eda, and to incorporate it into the existing scheme disclosed by Nakamura in view of Ramakrishnan, because Eda teaches doing so allowing the attributes be populated in all directories in an efficient way [… The computer system may start with leaf directories as part of a recursive operation to populate extended inodes from the bottom level towards the top. This may allow the extended inodes to be generated with the fewest number of stat calls because each directory will only have a stat call performed once … (¶ 0054-0055)].
As to claim 4, Nakamura in view of Ramakrishnan & Eda teaches The method of claim 3, wherein the plurality of directories on the target storage are created on the target storage in the hierarchical order [Ramakrishnan -- directory system, figure 1, 13, and file system cache, figure 2, 16; FIG. 1 depicts a functional block diagram of a computer system useful in understanding the invention. With reference to FIG. 1, the computer system includes one or more application programs 10A through 10N (generally identified by reference number 10) which, under control of an operator (not shown), operate on information maintained by a file system 11. The file system 11 maintains information used by an application program 10 in the form of processor files, organized in a hierarchical tree-structured directory system 13. The directory system 13 in the file system 11 is maintained and managed by a file system manager 15, which receives requests from application programs 10 for performing access or control operations on processor files 12 … (c5 L59 to c6 L15)].
As to claim 5, Nakamura in view of Ramakrishnan & Eda teaches The method of claim 2, wherein at least one directory of the plurality of directories is created at the target storage, wherein creating at least one directory of the plurality of directories includes determining whether the at least one directory has been already created [Ramakrishnan -- Maintaining the lists of directory cache entries and file cache entries in a cross-referenced manner, as described above, can provide advantages, both in time required to use the various entries and in selection of an entry to be replaced when a new entry needs to be established … (c4 L38-59)].
As to claim 6, Nakamura in view of Ramakrishnan & Eda teaches The method of claim 5, wherein determining whether the at least one directory has been created includes searching a cache associated with the data source for an indication that the at least one directory has been created [Ramakrishnan -- Maintaining the lists of directory cache entries and file cache entries in a cross-referenced manner, as described above, can provide advantages, both in time required to use the various entries and in selection of an entry to be replaced when a new entry needs to be established … (c4 L38-59)].
As to claim 7, Nakamura in view of Ramakrishnan & Eda teaches The method of claim 3, further comprising storing the at least one corresponding attribute for each directory of the plurality of directories in a persistent storage associated with the data source; and wherein the setting the at least one attribute further include obtaining the at least one corresponding attribute for each directory of the plurality of directories from the persistent storage [Ramakrishnan – the file system directory in figure 1, 13 is stored in a persistent storage system;  The input/output system also communicates with the memory and the processor in order to transfer information into the computer system and to obtain the processed data from it. The input/output system typically comprises, for example, printers, video display terminals, and secondary information storage devices such as disk and tape storage units, which are responsive to control information supplied to them by the processor (c1 L25-32); Since all files, including those files which contain the information of directories (directory files), are maintained in secondary storage, locating information in a file in a directory system having a number of levels can be time-consuming … (c2 L55-68); Although not shown in the Figures, it will be appreciated by those skilled in the art that the computer system depicted in FIG. 1 is distributed over hardware in the form of a processor, memory and input/output system that includes a secondary storage system. The application program 10, file system manager 15 and file system cache 16 are in the form of computer programs and data processed by the processor, and the directory system 13 is maintained in secondary storage (c6 L48-56)].
As to claim 8, Nakamura in view of Ramakrishnan & Eda teaches The method of claim 1, wherein the corresponding assigned weight value for each of the task units is based on an estimated amount of time to complete the task unit [Nakamura -- … For example, the degree of difference in the i-th hardware configuration (e.g. memory 6) parameter may be determined as "0" (i.e., there is no substantial difference) if the memories 6 of nodes X and Y differ in size by less than multiple 2, as "1" if they differ by a multiple in the range between 2 and 4, and as "2" if they differ by a multiple in the range between 4 and 8. In the case of processors 5, the degree of difference may be determined as "0" if the types and the version numbers of processors 5 are equal to each other, as "1" if the types of their processor are equal but their version numbers are different, and as "2" if the types of their processor are different. In the cache's valid/invalid status parameter where only two values can be taken, the degree of difference may be determined as "0" if the nodes X and Y assume the same cache state, and as "1" if they assume different cache states. h.sub.i(i=1, 2, . . . , r) is a weighting variable. If the weighting variables hi are of equal value, fairness could be guaranteed for the respective hardware configuration parameters, and if a greater value is used for the weighting variable of a given hardware configuration parameter, the degree of difference of the given parameter could be emphasized. These weighting variables are determined by experiments and analysis of computer resource usage (¶ 0047)].
As to claim 9, Nakamura in view of Ramakrishnan & Eda teaches The method of claim 1, wherein the corresponding assigned weight value for each of the task units is based on an estimated amount of processing resource to perform the task unit [Nakamura -- where, DH represents the degree of difference in hardware configuration between the nodes X and Y, Ds representing the degree of difference in software configuration between the nodes X and Y, DG representing the degree of difference in external device configuration between the nodes X and Y, and DK a, b, c, d are weighting variables. If the weighting variables a, b, c, d are of equal value, fairness could be guaranteed for the respective configurations, and if a greater value is used for the weighting variable of a given configuration, the degree of difference of the given configuration could be emphasized. These weighting variables are determined by experiments and analysis of computer resource usage … (¶ 0045-0053)].
As to claim 10, Nakamura in view of Ramakrishnan & Eda teaches The method of claim 1, further comprising determining at least one difference between the target storage and the data source [Nakamura -- … The configurations of the processing nodes are sufficiently different from each other to produce a difference in processing result between response messages when a failure occurs in one of the processing nodes. Alternatively, the management node has the function of selecting, from many processing nodes, those processing nodes which are respectively set in uniquely different configurations and operating the selected processing nodes in parallel to execute the common application programs (abstract)].
As to claim 11, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to “As to claim 1” presented earlier in this Office Action for details.
As to claim 14, it recites substantially the same limitations as in claim 4, and is rejected for the same reasons set forth in the analysis of claim 4. Refer to “As to claim 4” presented earlier in this Office Action for details.

As to claim 16, it recites substantially the same limitations as in claim 6, and is rejected for the same reasons set forth in the analysis of claim 6. Refer to “As to claim 6” presented earlier in this Office Action for details.
As to claim 17, it recites substantially the same limitations as in claim 7, and is rejected for the same reasons set forth in the analysis of claim 7. Refer to “As to claim 7” presented earlier in this Office Action for details.
As to claim 18, it recites substantially the same limitations as in claim 8, and is rejected for the same reasons set forth in the analysis of claim 8. Refer to “As to claim 8” presented earlier in this Office Action for details.
As to claim 19, it recites substantially the same limitations as in claim 9, and is rejected for the same reasons set forth in the analysis of claim 9. Refer to “As to claim 9” presented earlier in this Office Action for details.
As to claim 20, it recites substantially the same limitations as in claim 10, and is rejected for the same reasons set forth in the analysis of claim 10. Refer to “As to claim 10” presented earlier in this Office Action for details.
As to claim 21, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to “As to claim 1” presented earlier in this Office Action for details.

					Conclusion
6.	Claims 1, 4-11, and 14-21 are rejected as explained above. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
February 5, 2022